Name: Commission Regulation (EC) NoÃ 697/2006 of 5 May 2006 amending Regulation (EC) NoÃ 343/2006 opening the buying-in of butter in certain Member States for the period 1 March to 31 August 2006
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  processed agricultural produce
 Date Published: nan

 6.5.2006 EN Official Journal of the European Union L 121/29 COMMISSION REGULATION (EC) No 697/2006 of 5 May 2006 amending Regulation (EC) No 343/2006 opening the buying-in of butter in certain Member States for the period 1 March to 31 August 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream (2), and in particular Article 2 thereof, Whereas: (1) Commission Regulation (EC) No 343/2006 (3) establishes the list of Member States in which buying-in for butter is open, as provided for in Article 6(1) of Regulation (EC) No 1255/1999. (2) On the basis of most recent communications by Belgium and Luxembourg, pursuant to Article 8 of Regulation (EC) No 2771/1999, the Commission has observed that butter market prices have been below 92 % of the intervention price for two consecutive weeks. Intervention buying-in should therefore be opened in those Member States. Belgium and Luxembourg should therefore be added to the list established in Regulation (EC) No 343/2006. (3) Regulation (EC) No 343/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EC) No 343/2006 is replaced by the following text: Article 1 Buying-in of butter as provided for in Article 6(1) of Regulation (EC) No 1255/1999 is hereby open in the following Member States:  Belgium  Czech Republic  Germany  Estonia  Spain  France  Italy  Ireland  Latvia  Luxembourg  Netherlands  Poland  Portugal  Finland  Sweden  United Kingdom. Article 2 This Regulation shall enter into force on 6 May 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 333, 24.12.1999, p. 11. Regulation as last amended by Regulation (EC) No 2107/2005 (OJ L 337, 22.12.2005, p. 20). (3) OJ L 55, 25.2.2006, p. 17. Regulation as last amended by Regulation (EC) No 663/2006 (OJ L 116, 29.4.2006, p. 39).